UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2009  October 31, 2010 Item 1: Reports to Shareholders Vanguard Explorer  Fund Annual Report October 31, 2010 > For the fiscal year ended October 31, 2010, Vanguard Explorer Fund returned about 28%. > The fund trailed its benchmark, the Russell 2500 Growth Index, for the period, but slightly outperformed its peer group. > The fund benefited from positive results in all ten stock sectors, but information technology and consumer discretionary holdings were the biggest contributors to performance. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Funds After-Tax Returns. 29 About Your Funds Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended October 31, 2010 Total Returns Vanguard Explorer Fund Investor Shares 27.74% Admiral Shares 27.98 Russell 2500 Growth Index 28.76 Small-Cap Growth Funds Average 27.45 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance October 31, 2009, Through October 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Explorer Fund Investor Shares $51.77 $66.02 $0.098 $0.000 Admiral Shares 48.21 61.50 0.175 0.000 1 Chairmans Letter Dear Shareholder, The fiscal year ended October 31, 2010, was a phenomenal one for small-capitalization stocks, which significantly outperformed their large-cap counterparts. Small-cap growth stocks performed particularly well and led Vanguard Explorer Fund to an impressive gain of about 28% for the period. Despite its strong absolute performance, the fund lagged its benchmark, the Russell 2500 Growth Index, by about 1 percentage point. However, the fund bested the average return of small-cap growth funds for the period. Please note that in August the Explorer Funds board of trustees restructured the funds investment advisory team, removing AXA Rosenberg as an advisor and apportioning the assets it had managed to several of the six remaining advisors. The restructuring did not affect the Explorer Funds primary investment objective or strategy. On another topic, in October Vanguard broadened the availability of our Admiral Shares, which typically carry a lower expense ratio than Investor Shares. We reduced the minimum investment for Admiral Shares in most of our actively managed funds from $100,000 to $50,000 as part of our ongoing efforts to lower the cost of investing for our clients. 2 Note: If you own shares of the Explorer Fund in a taxable account, you may wish to review information about the funds after-tax returns later in this report. Stock market performance was better than it felt Global stock prices rallied at the start of the period, but struggled through the spring and summer, weighed down by Europes sovereign debt crisis and the slow pace of economic recovery in the United States. In the fiscal years final months, the mood turned. Stock prices climbed on continued strength in corporate earnings. In the United States, stocks also seemed to get a boost from the Federal Reserve Boards hints that it would try to stimulate the economy with a second round of U.S. Treasury bond purchases. (In early November, the Fed announced that it would buy as much as $600 billion in Treasuries.) For the 12 months, the broad U.S. stock market returned about 19%, a performance that was better than it felt in a year of ups and downs. Small-capitalization stocks did even better. International stocks returned about 13% on the strength of a powerful rally in emerging markets and solid single-digit gains in developed markets in Europe and the Pacific region. Despite shrinking yields, bonds attracted investor dollars Although fixed income yields have fallen to generational lows, investors continued to bid up bond prices. The broad U.S. bond market produced a 12-month return of Market Barometer Average Annual Total Returns Periods Ended October 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 17.67% -6.14% 1.99% Russell 2000 Index (Small-caps) 26.58 -3.91 3.07 Dow Jones U.S. Total Stock Market Index 19.04 -5.55 2.52 MSCI All Country World Index ex USA (International) 13.08 -7.62 6.21 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.01% 7.23% 6.45% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 7.78 5.79 5.20 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.89 2.41 CPI Consumer Price Index 1.17% 1.54% 1.89% 3 about 8% as the yield of the 10-year U.S. Treasury note fell from 3.39% at the start of the period to 2.61% at the close. Tax-exempt municipal bonds also rallied. Bond prices and yields move in opposite directions, of course, so abundant returns built on rising prices could mean leaner pickings in the years ahead. The yields of money market securities hovered near 0%, consistent with the Federal Reserve Boards target for short-term rates. An impressive year for small-cap growth stocks Vanguard Explorer Fund invests in small U.S. companies that have the potential to grow. Because it focuses on smaller companies, Explorers returns tend to be more volatile than those of funds investing in larger-cap stocks. However, the funds use of multiple advisors with diverse strategies, as well as its broad exposure to small-cap growth stocks, can help mitigate the risk that may come from investing in this often-volatile segment of the market. For the fiscal year ended October 31, small- and mid-sized stocks significantly outperformed the broad market. Within the small-cap arena, growth stocks outperformed their value counterparts. Given this investment environment, the Investor Shares of the Explorer Fund returned 27.74% for the 12 months. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Explorer Fund 0.54% 0.34% 1.64% The fund expense ratios shown are from the prospectus dated October 14, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, the funds expense ratios were 0.49% for Investor Shares and 0.32% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Small-Cap Growth Funds. 4 The fund posted double-digit gains in all sectors of the market. Although its overall return was impressive, the advisors stock selection in some sectors hindered the funds performance relative to its benchmark. Information technology was the biggest contributor to the funds gain for the year. Explorers most heavily weighted sectorwhich accounted for about 27% of assets, on average, during the periodadded more than 9 percentage points to the total return. However, the funds tech holdings lagged the sectors return in the benchmark, as the advisors stock selections failed to keep pace. Notable culprits were the funds semiconductor stocks, which posted disappointing results. Improved consumer confidence helped boost consumer stocks across the board, including holdings in hotels, restaurants, providers of luxury goods, and auto parts and equipment firms. Strong stock selection in the health care sectormost notably among health care equipment and biotech-nology firmsalso boosted performance. In industrials, equipment and machinery companies rose on news of high demand in emerging markets, most notably China. Relative to the benchmark index, the fund lost ground in the energy and financial sectors, where the advisors selections did not rise as far as the index groups. In energy, holdings in oil and gas exploration and production companies weighed on returns, while in financials, insurance companies were the biggest laggards. Total Returns Ten Years Ended October 31, 2010 Average Annual Return Explorer Fund Investor Shares 3.58% Russell 2500 Growth Index 1.49 Small-Cap Growth Funds Average 0.11 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 The funds long-term record is solid, despite volatile times Although it lagged its benchmark index in the past 12 months, Vanguard Explorer Fund remains ahead over the long term. For the ten years ended October 31, the funds Investor Shares posted an average annual return of 3.58%, outperforming both the index (+1.49%) and the average return of competing small-cap growth funds (+0.11%) over that period. Although the funds ten-year returns may not seem impressive at first glance, keep in mind the period that they represent. This was a decade in which the stock market experienced giddy highs but also endured steep plunges, not to mention the deepest recession since the Great Depression. For the period, the fund outperformed the broad U.S. stock market, which returned an average of 1.02% per year. The Explorer Funds solid long-term performance is a tribute to the skill and knowledge of its multiple advisors. As a shareholder, you have also benefited from the funds low costs, which allow you to keep more of its returns. Regardless of market conditions, stay focused on the future The ups and downs of the stock market seem all too familiar these days. Although this volatility can be nerve-wracking, its also a good reminder that you shouldnt let such unpredictability unduly influence your long-term investment strategy. Vanguard encourages you to create a plan that includes a mix of stocks, bonds, and short-term investments appropriate for your goals and risk toleranceand to stick with that plan, regardless of market conditions. A well-balanced portfolio can help cushion some of the markets downward swings while allowing you to participate in its long-term potential for growth. With its low costs and broad diversification among small-cap growth stocks, Vanguard Explorer Fund can play an important role in such an investment plan. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 15, 2010 6 Advisors Report For the 12 months ended October 31, 2010, Vanguard Explorer Fund returned almost 28% for both share classes. Your fund is managed by six independent advisors, a strategy that enhances the funds diversification by providing exposure to distinct, yet complementary, investment approaches. Its not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table following this report lists the advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies. The advisors have provided the following assessment of the investment environment during the past 12 months and the notable successes and shortfalls in their portfolios. These comments were prepared on November 16, 2010. Granahan Investment Management, Inc. Portfolio Manager: Jack Granahan, CFA, Managing Partner Most of this fiscal years gain occurred in the first six months, though we did see continuing, albeit more volatile, gains in the latter half. One could read the recent volatility as reflecting summer fears of a double-dip recession being replaced by an initially optimistic interpretation of the latest easing by the Federal Reserve. The fragility of foreign currency relationships remains a challenge internationally, and high unemployment and weak housing conditions remain problems domestically. On the company level, our portfolio has seen generally strong sales and earnings trends in 2010 as compared with 2009; last year managements produced earnings through effective cost controls, but this year we have seen top-line growth as well. Sales acceleration has been most pronounced in our technology, durables, and, recently, energy sector holdings. Successes: Six of our nine sectors produced positive performance relative to the benchmark. Technology and health care, our two largest sectors, contributed the most. In technology, performance typically reflected the sectors strong earnings growth; Acme Packet and Riverbed Technology were leaders. In health care, improving prospects for new products were important, as exemplified by Edwards Lifesciences, Nektar Therapeutics, and Seattle Genetics. Shortfalls: Poor selection hurt us in the consumer discretionary and financial services sectors. Videogame retailer GameStop, despite market share gain, was hindered by negative psychology associated with digital downloading. We added to our position. In financials, Euronet Worldwide penalized results over the year, though performance improved in recent months as the companys earnings stabilized in a difficult money-transfer environment; we added to the position. 7 Wellington Management Company, llp Portfolio Manager: Kenneth L. Abrams, Senior Vice President and Equity Portfolio Manager U.S. equities rebounded in the fiscal year as investors shrugged off concerns about the pace of economic growth. Strong corporate earnings, a rebound in growth in China, and robust merger-and-acquisition activity helped fuel stocks more recent rise. Successes: Our portion of the fund benefited from security selection in the consumer discretionary sector, with positive performance from holdings such as TRW Automotive, Tenneco, and The Cheesecake Factory. TRW and Tenneco, producers of vehicle components, reported better-than-expected results thanks to rebounding global demand. TRWs management also raised its revenue guidance, citing reduced costs, new business wins, and higher levels of vehicle production. Shortfalls: Conversely, our primary detractors in the fiscal year were information technology and energy holdings, including Comstock Resources and SunPower. Shares of Comstock declined after the company announced it would not be able to clear its backlog of wells awaiting completion until early 2011, causing a drop in production levels. Despite its technology leadership, SunPower has suffered along with the rest of the solar industry, and recent earnings have continued to disappoint. Kalmar Investment Advisers Portfolio Manager: Ford B. Draper, Jr., President and Chief Investment Officer The summer market correction turned into a rally as fear of a double-dip recession waned in favor of a vision of continuing slow growth, reinforced by new monetary stimulus from the Federal Reserve. Because overall growth may be challenging, our research has concentrated on companies better able to gain market share and improve margins, thus producing strong differentiated earnings growth. Successes: Examples of such successful holdings included The Cooper Companies, the worldwide contact lens provider, which benefited from significant improvement in manufacturing efficiency and enhanced market share. Other good performers included Rovi, whose interactive video guides are gaining sales among cable operators and entertainment hardware manufacturers, and OReilly Automotive, the well-managed auto parts distributor, which benefited from margin improvement in a large acquisition. Shortfalls: Problematic holdings have been our natural gas exploration and production companies, which expanded reserves strongly, but suffered from declining gas prices. GameStop, the worlds largest videogame retailer, was also a laggard; the company has recently been threatened by direct-to-consumer Web downloads. 8 Vanguard Quantitative Equity Group Portfolio Manager: James D. Troyer, CFA, Principal The investment environment remained volatile during the fiscal year. A strong first half foundered on the European debt crisis and concerns over future growth in the United States. The Federal Reserves quantitative easing program kicked off a strong conclusion to the year in the final two months. Broad, macro themes dominated investor behavior and caused rapid swings in returns. Value-oriented stocks in the Russell 2500 Growth Index lagged growth stocks slightly, while large-capitalization companies underperformed smaller-caps. Successes: Our quantitative process was successful for the period. Of the five themes in our model, we enjoyed strong performance from our valuation and management-decisions themes and positive results in our quality and growth themes. Shortfalls: Our market sentiment indicator lagged for the year. Chartwell Investment Partners, L.P. Portfolio Managers: Edward N. Antoian, CFA, CPA, Managing Partner John A. Heffern, Managing Partner and Senior Portfolio Manager Investors have become more discerning about quality and growth as domestic and global economies labor along a path of uneven recovery. During the period, valuations normalized for many companies that were badly hurt in the recession, but now the market shows a renewed focus on identifying companies capable of maintaining sales growth and margin expansion into the coming year. The result could be a narrow group of companies leading market performance. Our research remains oriented toward companies that executed well during the latest period of turbulence, emerged with stronger franchises and enhanced profit margins, and are well positioned to maintain distance from competitors over time. These are the key characteristics of our time-tested, bottom-up approach to small- and mid-cap growth investing. 9 Successes: Stock selection within business services and technology added value, along with an overweighted position in technology. IT services stocks (VanceInfo Technologies and Sapient) were especially strong. NetApp, a data management and storage solutions provider, also outperformed. Shortfalls: The only sectors that materially detracted from performance were consumer and financial services. Stock selection disappointed in consumer services, namely in recreational products (WMS Industries) and department stores (Kohls). Overweighted exposure in financials hurt performance. Century Capital Management, LLC Portfolio Manager: Alexander L. Thorndike, Chief Investment Officer and Managing Partner The stock market extended its move to the upside. There was a tug of war along the way, with improving economic and company fundamentals on one side versus concerns about unemployment, debt-related stress points in Europe, and the longer-term strength of the economic recovery on the other. Most of the economic data released recently has reinforced the notion that the economy is growing, albeit very slowly, calming concerns about the possibility of a double-dip recession. The Federal Reserves August announcement that it would try to bolster the economy by buying long-term Treasury bonds was a catalyst for stocks. Successes: Consumer discretionary was our best-performing sector for the period, led by priceline.com and Monro Muffler Brake. Health care stocks also contributed, particularly Bruker and SXC Health Solutions. Shortfalls: Materials and telecommunication services were our weakest sectors for the period. Detractors included Schnitzer Steel Industries, Greif, and Neutral Tandem. 10 Vanguard Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Granahan Investment 28 2,527 Bases its investment process on the beliefs that Management, Inc. earnings drive stock prices and that small, dynamic companies with exceptional growth prospects have the greatest long-term potential. A bottom-up, fundamental approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. In each, the process looks for companies with strong earnings growth potential and leadership in their markets. Wellington Management 22 2,035 Conducts research and analysis of individual Company, LLP companies to select stocks believed to have exceptional growth potential relative to their market valuations. Each stock is considered individually before purchase, and company developments are continually monitored for comparison with expectations for growth. Kalmar Investment Advisers 20 1,850 Employs a growth with value strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Vanguard Quantitative Equity 10 870 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies as compared with their peers. Chartwell Investment Partners, 9 851 Uses a bottom-up, fundamental, research-driven L.P. stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. Century Capital Management, 9 792 Employs a fundamental, bottom-up approach that LLC attempts to identify reasonably priced companies that will grow faster than the overall market. Companies also must have a superior return on equity, high recurring revenues, and improving margins. Cash Investments 2 228 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 11 Explorer Fund Fund Profile As of October 31, 2010 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEXPX VEXRX Expense Ratio 1 0.54% 0.34% 30-Day SEC Yield 0.00% 0.16% Portfolio Characteristics Russell DJ 2500 U.S. Total Growth Market Fund Index Index Number of Stocks 661 1,564 3,920 Median Market Cap $2.1B $2.2B $28.5B Price/Earnings Ratio 24.6x 26.5x 16.9x Price/Book Ratio 2.6x 3.4x 2.2x Return on Equity 12.8% 14.4% 19.2% Earnings Growth Rate 10.0% 8.7% 6.5% Dividend Yield 0.5% 0.6% 1.8% Foreign Holdings 4.1% 0.0% 0.0% Turnover Rate 82%   Short-Term Reserves 2.4%   Sector Diversification (% of equity exposure) Russell DJ 2500 U.S. Total Growth Market Fund Index Index Consumer Discretionary 15.3% 19.2% 11.8% Consumer Staples 3.2 2.8 10.0 Energy 4.6 4.6 9.8 Financials 7.1 7.1 16.3 Health Care 18.3 15.8 11.0 Industrials 17.8 17.7 11.1 Information Technology 27.3 23.9 19.4 Materials 4.3 6.8 4.4 Telecommunication Services 1.3 1.8 2.8 Utilities 0.8 0.3 3.4 Volatility Measures DJ U.S. Total Russell 2500 Market Growth Index Index R-Squared 1.00 0.94 Beta 0.95 1.12 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Kennametal Inc. Industrial Machinery 0.9% Bruker Corp. Life Sciences Tools & Services 0.8 TiVo Inc. Application Software 0.7 Cooper Cos. Inc. Health Care Supplies 0.7 O'Reilly Automotive Inc. Automotive Retail 0.7 WMS Industries Inc. Casinos & Gaming 0.7 Sapient Corp. IT Consulting & Other Services 0.6 MICROS Systems Inc. Systems Software 0.6 Rovi Corp. Systems Software 0.6 Alliance Data Systems, Data Processing & Corp. Outsourced Services 0.6 Top Ten 6.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated October 14, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, the expense ratios were 0.49% for Investor Shares and 0.32% for Admiral Shares. 12 Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2000, Through October 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Explorer Fund Investor Shares 27.74% 2.76% 3.58% $14,217   Dow Jones U.S. Total Stock Market Index 19.04 2.52 1.02 11,073     Russell 2500 Growth Index 28.76 4.55 1.49 11,594 Small-Cap Growth Funds Average 27.45 2.49 0.11 10,114 Small-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Since Final Value One Five Inception of a $50,000 Year Years (11/12/2001) Investment Explorer Fund Admiral Shares 27.98% 2.94% 5.81% $82,953 Dow Jones U.S. Total Stock Market Index 19.04 2.52 3.95 70,752 Russell 2500 Growth Index 28.76 4.55 5.89 83,516 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. See Financial Highlights for dividend and capital gains information. 13 Explorer Fund Fiscal-Year Total Returns (%): October 31, 2000, Through October 31, 2010 Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 12/11/1967 15.96% 1.36% 2.82% Admiral Shares 11/12/2001 16.17 1.54 5.41 1 1 Return since inception. 14 Ex pl orer Fund Financia l Statements Statement of Net AssetsInvestments Summar y As of October 31, 2010 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionar y * OReilly Automotive Inc. 1,044,657 61,112 0.7% * WMS Industries Inc. 1,374,959 59,989 0.7% * LKQ Corp. 2,220,820 48,281 0.5% * GameStop Corp. Class A 2,114,815 41,577 0.5% Williams-Sonoma Inc. 1,263,499 40,899 0.4% * DreamWorks Animation SKG Inc. Class A 1,111,200 39,225 0.4% DeVry Inc. 789,395 37,780 0.4% * Life Time Fitness Inc. 1,034,865 37,390 0.4% Cinemark Holdings Inc. 2,086,900 36,625 0.4% * CarMax Inc. 1,142,970 35,421 0.4% Consumer DiscretionaryOther  886,402 9.7% 1,324,701 14.5% Consumer Sta pl es Ruddick Corp. 1,338,260 46,705 0.5% Herbalife Ltd. 728,035 46,492 0.5% Consumer StaplesOther  185,822 2.0% 279,019 3.0% Energ y  390,607 4.3% Exchange-Traded Funds ^,1 Vanguard Small-Cap ETF 1,165,083 76,930 0.8% ^ iShares Russell 2000 Index Fund 864,155 60,759 0.7% ^,1 Vanguard Small-Cap Growth ETF 713,200 49,860 0.5% 187,549 2.0% Financia l s  588,403 6.4% Hea l th Care * Bruker Corp. 4,825,343 72,332 0.8% Cooper Cos. Inc. 1,265,010 62,416 0.7% 15 Ex pl orer Fund Market Percentage Value of Net Shares ($000) Assets * Mettler-Toledo International Inc. 395,504 51,637 0.6% * ResMed Inc. 1,440,450 45,907 0.5% * Coventry Health Care Inc. 1,939,501 45,423 0.5% * Nektar Therapeutics 3,095,206 45,097 0.5% * Seattle Genetics Inc. 2,688,254 44,060 0.5% * Regeneron Pharmaceuticals Inc. 1,491,700 38,904 0.4% * Health Management Associates Inc. Class A 4,459,300 35,719 0.4% DENTSPLY International Inc. 1,134,100 35,599 0.4% *,2 ABIOMED Inc. 1,949,700 20,101 0.2% Health CareOther  1,102,505 12.0% 1,599,700 17.5% Industria l s Kennametal Inc. 2,424,655 82,778 0.9% MSC Industrial Direct Co. Class A 832,805 47,420 0.5% * Genesee & Wyoming Inc. Class A 960,130 44,387 0.5% *,2 Beacon Roofing Supply Inc. 2,637,676 38,932 0.4% * Stericycle Inc. 530,255 38,040 0.4% Watsco Inc. 678,810 37,993 0.4% AMETEK Inc. 655,565 35,433 0.4% IndustrialsOther  1,223,825 13.4% 1,548,808 16.9% Information Techno l og y * TiVo Inc. 5,805,460 64,673 0.7% Sapient Corp. 4,512,947 59,390 0.7% * MICROS Systems Inc. 1,297,555 58,896 0.7% * Rovi Corp. 1,151,635 58,330 0.6% *,^ Alliance Data Systems Corp. 918,861 55,793 0.6% * VeriFone Systems Inc. 1,509,665 51,072 0.6% * Netlogic Microsystems Inc. 1,650,518 49,615 0.6% * Microsemi Corp. 2,435,885 48,718 0.5% * Ariba Inc. 2,554,496 47,973 0.5% * Polycom Inc. 1,414,180 47,771 0.5% * Teradyne Inc. 4,175,583 46,934 0.5% * Informatica Corp. 1,085,936 44,187 0.5% * Trimble Navigation Ltd. 1,113,280 39,900 0.4% * NICE Systems Ltd. ADR 1,180,946 39,550 0.4% * Atmel Corp. 4,349,345 38,535 0.4% * Parametric Technology Corp. 1,768,735 37,975 0.4% * Compellent Technologies Inc. 1,455,220 36,773 0.4% * WebMD Health Corp. 681,241 35,615 0.4% Information TechnologyOther  1,526,026 16.7% 2,387,726 26.1% M ateria l s Sensient Technologies Corp. 1,640,300 52,998 0.6% Albemarle Corp. 866,370 43,431 0.5% Silgan Holdings Inc. 1,059,800 35,768 0.4% MaterialsOther  241,073 2.6% 373,270 4.1% Te l ecommunication Services  113,384 1.2% Uti l ities  0.7% Tota l Common Stocks (Cost $7,141,277) 96.7% 3 16 Ex pl orer Fund Market Percentage Value of Net Coupon Shares ($000) Assets Tem p orar y Cash Investments M one y M arket Fund 4,5 Vanguard Market Liquidity Fund 0.237% 393,493,446 393,493 4.3% Re p urchase Agreement  9,700 0.1% 6 U.S. Government and Agenc y Ob l igations  32,972 0.4% Tota l Tem p orar y Cash Investments (Cost $436,155) 4.8% 3 Tota l Investments (Cost $7,577,432) 101.5% Other Assets and Liabi l ities Other Assets 141,509 1.5% Liabilities 5 (278,659) (3.0%) (137,150) (1.5%) Net Assets 100.0% 17 Ex pl orer Fund At October 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 9,008,516 Overdistributed Net Investment Income (1,300) Accumulated Net Realized Losses (1,571,963) Unrealized Appreciation (Depreciation) Investment Securities 1,713,037 Futures Contracts 5,029 Net Assets Investor SharesNet Assets A ppl icab l e to 95,267,571 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) Net Asset Va l ue Per ShareInvestor Shares Admira l SharesNet Assets A ppl icab l e to 46,563,354 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) Net Asset Va l ue Per ShareAdmira l Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $115,387,000.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 97.8% and 3.7%, respectively, of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $118,966,000 of collateral received for securities on loan. 6 Securities with a value of $32,972,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 Ex pl orer Fund Statement of O p erations Year Ended October 31, 2010 ($000) Investment Income Income Dividends 55,617 Interest 2 772 Security Lending 3,663 Total Income 60,052 Ex p enses Investment Advisory FeesNote B Basic Fee 17,577 Performance Adjustment (1,184) The Vanguard GroupNote C Management and AdministrativeInvestor Shares 17,104 Management and AdministrativeAdmiral Shares 2,567 Marketing and DistributionInvestor Shares 1,393 Marketing and DistributionAdmiral Shares 608 Custodian Fees 215 Auditing Fees 37 Shareholders ReportsInvestor Shares 128 Shareholders ReportsAdmiral Shares 53 Trustees Fees and Expenses 18 Total Expenses 38,516 Expenses Paid Indirectly (347) Net Expenses 38,169 Net Investment Income Rea l ized Net Gain (Loss) Investment Securities Sold 2 650,468 Futures Contracts 15,805 Foreign Currencies (185) Rea l ized Net Gain (Loss) Change in Unrea l ized A pp reciation (De p reciation) Investment Securities 1,399,322 Futures Contracts 7,315 Foreign Currencies (5) Change in Unrea l ized A pp reciation (De p reciation) Net Increase (Decrease) in Net Assets Resu l ting from O p erations 1 Dividends are net of foreign withholding taxes of $118,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $916,000, $687,000, and ($581,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 19 Ex pl orer Fund Statement of Changes in Net Assets Year Ended October 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets O p erations Net Investment Income 21,883 30,983 Realized Net Gain (Loss) 666,088 (1,403,808) Change in Unrealized Appreciation (Depreciation) 1,406,632 2,384,574 Net Increase (Decrease) in Net Assets Resulting from Operations 2,094,603 1,011,749 Distributions Net Investment Income Investor Shares (10,678) (31,118) Admiral Shares (7,955) (17,117) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (18,633) (48,235) Ca p ita l Share Transactions Investor Shares (865,430) (49,810) Admiral Shares 13,342 (33,340) Net Increase (Decrease) from Capital Share Transactions (852,088) (83,150) Total Increase (Decrease) 1,223,882 880,364 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($1,300,000) and ($4,365,000). See accompanying Notes, which are an integral part of the Financial Statements. 20 Ex pl orer Fund Financia l High l ights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment O p erations Net Investment Income .109 .178 .295 .362 .302 Net Realized and Unrealized Gain (Loss) on Investments 14.239 6.334 (31.589) 11.052 9.724 Total from Investment Operations 14.348 6.512 (31.294) 11.414 10.026 Distributions Dividends from Net Investment Income (.098) (.282) (.310) (.320) (.230) Distributions from Realized Capital Gains   (6.786) (7.424) (6.206) Total Distributions (.098) (.282) (7.096) (7.744) (6.436) Net Asset Va l ue, End of Period Tota l Return 1 27.74% 14.46% -40.17% 15.31% 13.59% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $6,290 $5,677 $5,026 $8,937 $8,517 Ratio of Total Expenses to Average Net Assets 2 0.49% 0.54% 0.44% 0.41% 0.46% Ratio of Net Investment Income to Average Net Assets 0.19% 0.38% 0.40% 0.44% 0.36% Portfolio Turnover Rate 82% 95% 112% 90% 96% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.01%), (0.02%), (0.04%), and (0.03%). See accompanying Notes, which are an integral part of the Financial Statements. 21 Ex pl orer Fund Financia l High l ights Admira l Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment O p erations Net Investment Income .206 .246 .385 .478 .422 Net Realized and Unrealized Gain (Loss) on Investments 13.259 5.881 (29.442) 10.299 9.050 Total from Investment Operations 13.465 6.127 (29.057) 10.777 9.472 Distributions Dividends from Net Investment Income (.175) (.367) (.427) (.437) (.346) Distributions from Realized Capital Gains   (6.316) (6.910) (5.776) Total Distributions (.175) (.367) (6.743) (7.347) (6.122) Net Asset Va l ue, End of Period Tota l Return 27.98% 14.66% -40.07% 15.53% 13.79% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $2,864 $2,252 $2,023 $3,652 $3,264 Ratio of Total Expenses to Average Net Assets 1 0.32% 0.34% 0.26% 0.23% 0.28% Ratio of Net Investment Income to Average Net Assets 0.36% 0.58% 0.58% 0.62% 0.54% Portfolio Turnover Rate 82% 95% 112% 90% 96% 1 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.01%), (0.02%), (0.04%), and (0.03%). See accompanying Notes, which are an integral part of the Financial Statements. 22 Ex pl orer Fund Notes to Financia l Statements Vanguard Explorer Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 23 Ex pl orer Fund 4. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Granahan Investment Management, Inc., Wellington Management Company, LLP , Kalmar Investment Advisers, Chartwell Investment Partners, L.P., and Century Capital Management, LLC, each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees of Granahan Investment Management, Inc., Kalmar Investment Advisers, Wellington Management Company, LLP , and Chartwell Investment Partners, L.P., are subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 2500 Growth Index. The basic fee for Century Capital Management, LLC, is subject to quarterly adjustments based on performance since October 31, 2008, relative to a 50/50 blend of the Russell 2500 Index and Russell 2500 Growth Index. Until August 2010, a portion of the fund was managed by AXA Rosenberg Investment Management LLC. The basic fee paid to AXA Rosenberg Investment Management LLC was subject to quarterly adjustments based on performance since July 31, 2007, relative to the Russell 2500 Growth Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $374,000 for the year ended October 31, 2010. For the year ended October 31, 2010, the aggregate investment advisory fee represented an effective annual basic rate of 0.20% of the funds average net assets, before a decrease of $1,184,000 (0.01%) based on performance. 24 Ex pl orer Fund C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2010, the fund had contributed capital of $1,592,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.64% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the funds management and administrative expenses. For the year ended October 31, 2010, these arrangements reduced the funds expenses by $347,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Leve l 1 
